
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.9


Nonemployee Directors and Consultants Stock Incentive Program

(As Amended and Restated on May 14, 2003)


Edwards Lifesciences Corporation

       


       


      


--------------------------------------------------------------------------------

Contents

Article 1.   Establishment, Objectives, and Duration   1
Article 2.
 
Definitions
 
1
Article 3.
 
Administration
 
3
Article 4.
 
Eligibility and Participation
 
4
Article 5.
 
Shares Subject to the Program
 
4
Article 6.
 
Stock Options
 
5
Article 7.
 
Restricted Stock
 
8
Article 8.
 
Beneficiary Designation
 
9
Article 9.
 
Deferrals
 
9
Article 10.
 
Rights of Nonemployee Directors and Consultants
 
9
Article 11.
 
Change in Control
 
9
Article 12.
 
Amendment, Modification, and Termination
 
9
Article 13.
 
Compliance with Applicable Law and Withholding
 
10
Article 14.
 
Indemnification
 
11
Article 15.
 
Successors
 
11
Article 16.
 
Legal Construction
 
11

       


i

--------------------------------------------------------------------------------

Edwards Lifesciences Corporation

Nonemployee Directors and Consultants Stock Incentive Program
(as amended and restated as of May 14, 2003)

Article 1. Establishment, Objectives, and Duration

        1.1   Establishment of the Program. Edwards Lifesciences Corporation, a
Delaware corporation (hereinafter referred to as the "Company"), hereby amends
and restates the incentive compensation plan established April 1, 2000 and known
as the "Edwards Lifesciences Corporation Nonemployee Directors and Consultants
Stock Incentive Program" (hereinafter, as amended and restated, referred to as
the "Program"), as set forth in this document, effective as of May 14, 2003. The
Program was previously amended and restated in March and November 2002. The
Program permits the grant of Nonqualified Stock Options and Restricted Stock.

        The Program became effective as of April 1, 2000 (the "Effective Date")
and shall remain in effect as provided in Section 1.3 hereof.

        1.2   Objectives of the Program. The objectives of the Program are to
optimize the profitability and growth of the Company through long-term
incentives which are consistent with the Company's goals and which link the
personal interests of Participants to those of the Company's stockholders. The
Program is further intended to provide flexibility to the Company in its ability
to motivate, attract, and retain the services of Participants who make
significant contributions to the Company's success and to allow Participants to
share in the success of the Company.

        1.3   Duration of the Program. The Program shall commence on the
Effective Date, as described in Section 1.1 hereof, and shall remain in effect,
subject to the right of the Board to amend or terminate the Program at any time
pursuant to Article 12 hereof, until all Shares subject to it shall have been
purchased or acquired according to the Program's provisions. However, in no
event may an Award be granted under the Program on or after April 1, 2010.

Article 2. Definitions

        Whenever used in the Program, the following terms shall have the
meanings set forth below, and when the meaning is intended, the initial letter
of the word shall be capitalized:

        2.1   "Annual Retainer" means the fixed annual fee of a Nonemployee
Director in effect on the first day of the year in which such Annual Retainer is
payable for services to be rendered as a Nonemployee Director of the Company.
The Annual Retainer does not include meeting or chairmanship fees.

        2.2   "Award" means, individually or collectively, a grant under this
Program of Nonqualified Stock Options and Restricted Stock.

        2.3   "Award Agreement" means an agreement entered into by the Company
and each Participant setting forth the terms and provisions applicable to Awards
granted under this Program.

        2.4   "Board" or "Board of Directors" means the Board of Directors of
the Company.

        2.5   "Change in Control" of the Company shall mean the occurrence of
any one of the following events:

(a)Any "Person", as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, and any trustee or other
fiduciary holding securities under an employee benefit plan of the

1

--------------------------------------------------------------------------------

Company or such proportionately owned corporation), is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company's then outstanding securities;
or

(b)During any period of not more than twenty-four (24) months, individuals who
at the beginning of such period constitute the Board of Directors of the
Company, and any new director (other than a director designated by a Person who
has entered into an agreement with the Company to effect a transaction described
in Sections 2.5(a), 2.5(c), or 2.5(d) of this Section 2.5) whose election by the
Board or nomination for election by the Company's stockholders was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof; or

(c)The consummation of a merger or consolidation of the Company with any other
entity, other than: (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than sixty percent (60%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person acquires more than thirty
percent (30%) of the combined voting power of the Company's then outstanding
securities; or

(d)The Company's stockholders approve a plan of complete liquidation or
dissolution of the Company, or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets (or any transaction
having a similar effect.

        2.6   "Code" means the Internal Revenue Code of 1986, as amended from
time to time.

        2.7   "Committee" means the Compensation and Planning Committee and any
successor thereto or any other committee appointed by the Board to administer
Awards to Participants, as specified in Article 3 herein.

        2.8   "Company" means Edwards Lifesciences Corporation, a Delaware
corporation, and any successor thereto as provided in Article 15 herein.

        2.9   "Consultant" means an individual who is providing or has provided
services to the Company or any Subsidiary of the Company but who is not an
Employee or a member of the Board, and who does not participate in the Edwards
Lifesciences Corporation Long-Term Stock Incentive Compensation Program.

        2.10 "Disability" shall have the meaning ascribed to such term in the
Participant's governing long-term disability plan, or if no such plan exists, at
the discretion of the Board.

        2.11 "Effective Date" shall have the meaning ascribed to such term in
Section 1.1 hereof.

        2.12 "Employee" means an employee of the Company or of a Subsidiary of
the Company.

        2.13 "Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time, or any successor act thereto.

        2.14 "Fair Market Value" means, at any date, the closing sale price on
the principal securities exchange on which the Shares are traded on the last
previous day on which a sale was reported.

        2.15 "Insider" shall mean an individual who is, on the relevant date, an
officer, director or beneficial owner of more than ten percent (10%) of any
class of the Company's equity securities that is

2

--------------------------------------------------------------------------------


registered pursuant to Section 12 of the Exchange Act, all as defined under
Section 16 of the Exchange Act.

        2.16 "Nonemployee Director" means a member of the Company's Board who is
not an Employee of the Company.

        2.17 "Nonqualified Stock Option" or "Option" means an option to purchase
Shares granted under Article 6 herein and which is not intended to meet the
requirements of Code Section 422.

        2.18 "Option Price" means the price at which a Share may be purchased by
a Participant pursuant to an Option.

        2.19 "Participant" means a Nonemployee Director or Consultant who has
been selected to receive an Award or who has outstanding an Award granted under
the Program.

        2.20 "Period of Restriction" means the period during which the transfer
of Shares of Restricted Stock is limited in some way (based on the passage of
time, the achievement of performance goals, or upon the occurrence of other
events as determined by the Committee, in its discretion), and the Shares are
subject to a substantial risk of forfeiture, as provided in Article 7 herein.

        2.21 "Restricted Stock" means an Award granted to a Participant pursuant
to Article 7 herein.

        2.22 "Shares" means the shares of common stock of the Company.

        2.23 "Subsidiary" means any business, whether or not incorporated, in
which the Company beneficially owns, directly or indirectly through another
entity or entities, securities or interests representing more than fifty percent
(50%) of the combined voting power of the voting securities or voting interests
of such business.

Article 3. Administration

        3.1   General. The Program shall be administered by the Compensation
Committee of the Board, or by any other Committee appointed by the Board. Any
Committee administering the Program shall be comprised entirely of directors.
The members of the Committee shall be appointed from time to time by and shall
serve at the sole discretion of the Board. Members of the Committee may
participate in the Program. The Committee shall have the authority to delegate
administrative duties to officers, Employees, or directors of the Company;
provided that the Committee shall not be able to delegate its authority with
respect to granting Awards to Insiders.

        3.2   Authority of the Committee. Except as limited by law or by the
Certificate of Incorporation or Bylaws of the Company, and subject to the
provisions of the Program, the Committee shall have the authority to:
(a) interpret the provisions of the Program, and prescribe, amend, and rescind
rules and procedures relating to the Program; (b) grant Awards under the
Program, in such forms and amounts and subject to such terms and conditions as
it deems appropriate, including, without limitation, Awards which are made in
combination with or in tandem with other Awards (whether or not
contemporaneously granted) or compensation or in lieu of current or deferred
compensation; (c) subject to Article 12, modify the terms of, cancel and
reissue, or repurchase outstanding Awards; (d) prescribe the form of agreement,
certificate or other instrument evidencing any Award under the Program;
(e) correct any defect or omission and reconcile any inconsistency in the
Program or in any Award hereunder; (f) to design Awards to satisfy requirements
to make such Awards tax-advantaged to Participants in any jurisdiction or for
any other reason that the Company desires; and (g) make all other determinations
and take all other actions as it deems necessary or desirable for the
administration of the Program; provided, however, that it is the Company's
intent that no outstanding Option will be canceled for the purpose of reissuing
such Option to a Participant at a lower exercise price. The determination of the
Committee on matters within its authority shall be conclusive and binding on the
Company and all other persons. The Committee shall comply with all applicable
laws in

3

--------------------------------------------------------------------------------


administering the Plan. As permitted by law (and subject to Section 3.1 herein),
the Committee may delegate its authority as identified herein.

        3.3   Decisions Binding. All determinations and decisions made by the
Committee pursuant to the provisions of the Program and all related orders and
resolutions of the Board shall be final, conclusive and binding on all persons,
including the Company, its stockholders, directors, Employees, Consultants,
Participants, and their estates and beneficiaries.

Article 4. Eligibility and Participation

        4.1   Eligibility. Persons eligible to participate in this Program shall
include all Nonemployee Directors and Consultants.

        4.2   Actual Participation. Subject to the provisions of the Program,
the Committee may, from time to time, select from all eligible Nonemployee
Directors and Consultants those to whom Awards shall be granted and shall
determine the nature and amount of each Award.

Article 5. Shares Subject to the Program

        5.1   Number of Shares Available for Grants. Subject to adjustment as
provided in Section 5.4 herein, the number of Shares hereby reserved for
delivery to Participants under the Program shall be three hundred thousand
(300,000) Shares. Subject to the restrictions for Nonemployee Directors set
forth in Articles 6 and 7, the Committee shall determine the appropriate
methodology for calculating the number of Shares issued pursuant to the Program.

        5.2   Type of Shares. Shares issued under the Program in connection with
Options may be authorized and unissued Shares or issued Shares held as treasury
Shares. Shares issued under the Program in connection with Restricted Stock
shall be issued Shares held as treasury Shares; provided, however, that
authorized and unissued Shares may be issued in connection with Restricted Stock
to the extent that the Committee determines that past services of the
Participant constitute adequate consideration for at least the par value
thereof.

        5.3   Reuse of Shares.

(a)General. In the event of the exercise or termination (by reason of
forfeiture, expiration, cancellation, surrender or otherwise) of any Award under
the Program, that number of Shares that was subject to the Award but not
delivered shall again be available as Awards under the Program.

(b)Restricted Stock. In the event that Shares are delivered under the Program as
Restricted Stock and are thereafter forfeited or reacquired by the Company
pursuant to rights reserved upon the grant thereof, such forfeited or reacquired
Shares shall again be available as Awards under the Program.

(c)Limitation. Notwithstanding the provisions of Sections 5.3(a) or 5.3(b)
above, the following Shares shall not be available for reissuance under the
Program: (i) Shares which are withheld from any Award or payment under the
Program to satisfy tax withholding obligations; (ii) Shares which are
surrendered to fulfill tax obligations incurred under the Program; and
(iii) Shares which are surrendered in payment of the Option Price upon the
exercise of an Option.

        5.4   Adjustments in Authorized Shares. In the event of any change in
corporate capitalization, such as a stock split, or a corporate transaction,
such as any merger, consolidation, separation, including a spin-off, or other
distribution of stock or property of the Company, any reorganization (whether or
not such reorganization comes within the definition of such term in Code
Section 368) or any partial or complete liquidation of the Company, such
adjustment shall be made in the number and

4

--------------------------------------------------------------------------------


class of Shares which may be delivered under Section 5.1, in the number and
class of and/or price of Shares subject to outstanding Awards granted under the
Program, in the number and/or class of Shares subject to Awards to be granted
under the Program under Sections 6.1 and 7.1, and in the closing prices of the
Company's common stock used to determine the rate of return on the Company's
common stock under Section 6.1(c), as shall be determined to be appropriate and
equitable by the Board, in its sole discretion, to prevent dilution or
enlargement of rights; provided, however, that the number of Shares subject to
any Award shall always be a whole number. In a stock-for-stock acquisition of
the Company, the Committee may, in its sole discretion, substitute securities of
another issuer for any Shares subject to outstanding Awards.

Article 6. Stock Options

        6.1   Grant of Options.

        (a)   Annual Grants On and Prior to April 30, 2004. Subject to the
discretion of the Committee and the terms and provisions of the Program, during
the period beginning January 1, 2001 and ending April 30, 2004, each Nonemployee
Director shall receive annually an Option to purchase ten thousand (10,000)
Shares, effective as of the day following each annual meeting of the Company's
stockholders (but subject to any vesting provisions or other restrictions
determined by the Committee).

        (b)   Annual Grants After April 30, 2004. Subject to the discretion of
the Committee and the terms and provisions of the Program, during the period
beginning May 1, 2004 and ending April 1, 2010, each Nonemployee Director shall
receive annually an Option to purchase a number of Shares, effective as of the
day following each annual meeting of the Company's stockholders (but subject to
any vesting provisions or other restrictions determined by the Committee), equal
to the sum of:

        (i)    Seven thousand five hundred (7,500) Shares, plus

        (ii)   Two hundred fifty (250) Shares for each full percentage that the
rate of return on the Company's common stock exceeds the rate of return on the
Morgan Stanley Health Care Products Index (the "Index") (with the difference
between the rates of return on the Company's common stock and the Index rounded
to the nearest whole percentage); provided, however, in no event may the total
number of Shares subject to each such annual Option exceed twelve thousand five
hundred (12,500) Shares.

        [(c)  For purposes of Section 6.1(b)(ii), the rate of return on the
Company's common stock or the Index shall be calculated by dividing (i) (A) the
daily average closing price of the Company's common stock or the daily average
closing value of the Index (as applicable) for the month of March in the year in
which the Option is granted less (B) the daily average closing price of the
Company's common stock or the daily average closing value of the Index (as
applicable) for the month of March in the year prior to the Option grant date,
by (ii) the daily average closing price of the Company's common stock or the
daily average closing value of the Index (as applicable) for the month of March
in the year prior to the Option grant date, and multiplying the quotient by 100
(and adding a percent sign).]

        For purposes of this Section 6.1, the applicable closing prices of the
Company's common stock shall be as reported by the New York Stock Exchange and
the applicable closing values of the Index shall be as reported by the American
Stock Exchange. In the event of certain changes in the Company's capitalization
described in Section 5.4, the closing prices used to determine the rate of
return of the Company's common stock under this Section 6.1(c) shall be adjusted
in accordance with Section 5.4. In the event of any change to the base value of
the Index that is not solely related to the performance of the underlying
securities, the closing values of the Index used to determine the rate of return
of the Index under Section 6.1(c) shall be adjusted by the Board in a

5

--------------------------------------------------------------------------------




manner as shall be deemed appropriate and equitable by the Board, in its sole
discretion, to prevent dilution or enlargement of rights.

        (d)   Aside from the foregoing annual grants and any grants pursuant to
Section 6.11 of the Program, no additional Options shall be granted to
Nonemployee Directors under the Program.

        (e)   Subject to the terms and provisions of the Program, Options may be
granted to Consultants in such number, and upon such terms, and at any time and
from time to time as shall be determined by the Committee.

        (f)    If all or any portion of the exercise price or taxes incurred in
connection with the exercise are paid by delivery (or, in the case of payment of
taxes, by withholding of Shares) of other Shares of the Company, a Participant's
Options may provide for the grant of replacement Options. All Options under the
Program shall be granted in the form of nonqualified stock options as no Option
under the Program may be granted in the form of an incentive stock option as
defined under the provisions of Code Section 422.

        6.2   Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, and such other provisions as the
Committee shall determine.

        6.3   Option Price. The Option Price for each grant of an Option under
this Program shall be at least equal to one hundred percent (100%) of the Fair
Market Value of a Share on the date the Option is granted.

        6.4   Duration of Options. Each Option granted to a Participant shall
expire at such time, not later than the tenth (10th) anniversary date of its
grant, as the Committee shall determine; provided, however, that an Option may
have such shorter or longer term as the Committee shall deem necessary to comply
with applicable federal, state, local or, if applicable, foreign law, or, if the
Committee so determines, to qualify for favorable tax treatment. Unless the
Committee determines otherwise, the term of each Option granted to a Participant
after May 14, 2003, shall expire on the seventh (7th) anniversary date of its
grant, subject to such provisions for earlier expiration as the Committee may
specify in accordance with Section 6.8 (relating to termination of directorship
of service) or otherwise.

        6.5   Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant.

        6.6   Payment. Options granted under this Article 6 shall be exercised
by the delivery of a written notice of exercise (or such other form of notice as
the Company may specify) to the Company, setting forth the number of Shares with
respect to which the Option is to be exercised, accompanied by full payment for
the Shares (or a satisfactory "cashless exercise" notice).

        The Option Price upon exercise of any Option shall be payable to the
Company in full either: (a) in cash or its equivalent; (b) by tendering
previously acquired Shares (by either actual delivery or attestation) having an
aggregate Fair Market Value at the time of exercise equal to the total Option
Price (provided that the Shares which are tendered must have been held by the
Participant for at least six (6) months, or such shorter or longer period, if
any, as is necessary to avoid variable accounting treatment); (c) by a cashless
exercise as permitted under Federal Reserve Board's Regulation T, subject to
applicable securities law restrictions and such procedures and limitations as
the Company may specify from time to time; (d) by any other means which the
Board determines to be consistent with the Program's purpose and applicable law;
or (e) by a combination of two or more of (a) through (d).

        Subject to any governing rules or regulations, including cashless
exercise procedures, as soon as practicable after receipt of a notification of
exercise and full payment (or a satisfactory "cashless

6

--------------------------------------------------------------------------------


exercise" notice), the Company shall cause to be issued and delivered to the
Participant, in certificate form or otherwise, evidence of the Shares purchased
under the Option(s).

        6.7   Restrictions on Share Transferability. The Committee may impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

        6.8   Termination of Directorship or Service. Each Participant's Option
Award Agreement shall set forth the extent to which the Participant shall have
the right to exercise the Option following termination of the Participant's
service to the Company as a Nonemployee Director or Consultant. Such provisions
shall be determined in the sole discretion of the Committee, shall be included
in the Award Agreement entered into with each Participant, need not be uniform
among all Options issued pursuant to this Article 6, and may reflect
distinctions based on the reasons for termination.

        6.9   Nontransferability of Options. Except as otherwise provided in a
Participant's Award Agreement, no Option granted under this Article 6 may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. Further, except
as otherwise provided in a Participant's Award Agreement, all Options granted to
a Participant under this Article 6 shall be exercisable during his or her
lifetime only by such Participant.

        6.10 Substitution of Cash. Unless otherwise provided in a Participant's
Award Agreement, and notwithstanding any provision in the Program to the
contrary (including but not limited to Section 12.3), in the event of a Change
in Control in which the Company's stockholders holding Shares receive
consideration other than shares of common stock that are registered under
Section 12 of the Exchange Act, the Committee shall have the authority to
require that any outstanding Option be surrendered to the Company by a
Participant for cancellation by the Company, with the Participant receiving in
exchange a cash payment from the Company within ten (10) days of the Change in
Control. Such cash payment shall be equal to the number of Shares under Option,
multiplied by the excess, if any, of the greater of (i) the highest per Share
price offered to stockholders in any transaction whereby the Change in Control
takes place, or (ii) the Fair Market Value of a Share on the date the Change in
Control occurs, over the Option Price.

        6.11 Elective Grants to Nonemployee Directors in Lieu of Annual
Retainer. Subject to the terms and provisions of the Program and any other
restrictions set out by the Committee in its sole discretion, the Committee may
permit each Nonemployee Director to elect to receive all or a portion of his or
her Annual Retainer in the form of Options to be issued as of the first day on
which such Annual Retainer is otherwise due and payable (the "Conversion Date")
and using the Fair Market Value of a Share as of the Conversion Date as the
Option Price of the Options.

        If deferral elections are permitted by the Committee, each irrevocable
election shall be made in accordance with such rules as the Committee may
determine in its sole discretion. Except as may otherwise be determined by the
Committee, in the event of such an election, the number of Options which an
electing Nonemployee Director shall receive shall be determined by dividing that
portion of the Annual Retainer as to which the election is being made by the
Fair Market Value of a Share on the Conversion Date and multiplying the quotient
by four (4). In the event the preceding formula would result in a fractional
Share under the Option being issued, the portion of the deferred Annual Retainer
attributable to such fractional Share will be refunded to the Nonemployee
Director in cash instead of being converted into such fractional Share.

        Any portion of a Nonemployee Director's Annual Retainer for which an
election has not been made pursuant to this Section 6.11, shall be paid in cash
to such Nonemployee Director at such time or times as payments thereof are
customarily made by the Company.

7

--------------------------------------------------------------------------------


Article 7. Restricted Stock

        7.1   Grant of Restricted Stock. Subject to the terms and provisions of
the Program, each Nonemployee Director shall be granted five thousand (5,000)
Shares of Restricted Stock effective as of the later of (i) April 1, 2000, or
(ii) the date of such Nonemployee Director's first election to the Board.

        Subject to the terms and provisions of the Program, the Committee, at
any time and from time to time, may grant Shares of Restricted Stock to
Consultants in such amounts as the Committee shall determine.

        7.2   Restricted Stock Agreement. Each Restricted Stock grant shall be
evidenced by a Restricted Stock Award Agreement that shall specify the Period(s)
of Restriction, the number of Shares of Restricted Stock granted, and such other
provisions as the Committee shall determine.

        7.3   Restriction on Transferability. Except as provided in this
Article 7, the Shares of Restricted Stock granted herein may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
end of the applicable Period of Restriction established by the Committee and
specified in the Restricted Stock Award Agreement, or upon earlier satisfaction
of any other conditions, as specified by the Committee in its sole discretion
and set forth in the Restricted Stock Award Agreement. All rights with respect
to the Restricted Stock granted to a Participant under the Program shall be
available during his or her lifetime only to such Participant.

        7.4   Other Restrictions. The Committee shall impose such other
conditions and/or restrictions on any Shares of Restricted Stock granted
pursuant to the Program as it may deem advisable including, without limitation,
any or all of the following:

(a)A required period of service with the Company, as determined by the
Committee, prior to the vesting of Shares of Restricted Stock.

(b)A requirement that Participants forfeit (or in the case of Shares sold to a
Participant, resell to the Company at his or her cost) all or a part of Shares
of Restricted Stock in the event of termination of his or her service as a
Nonemployee Director or Consultant during the Period of Restriction.

(c)A prohibition against such Participants' dissemination of any secret or
confidential information belonging to the Company, or the solicitation by
Participants of the Company's Employees for employment by another entity.


        Shares of Restricted Stock awarded pursuant to the Program shall be
registered in the name of the Participant and if such Shares are certificated,
in the sole discretion of the Committee, such certificate may be deposited in a
bank designated by the Committee or with the Company. The Committee may require
a stock power endorsed in blank with respect to Shares of Restricted Stock
whether or not certificated.

        Except as otherwise provided in this Article 7, Shares of Restricted
Stock covered by each Restricted Stock grant made under the Program shall become
freely transferable (subject to any restrictions under applicable securities
law) by the Participant after the last day of the applicable Period of
Restriction.

        7.5   Voting Rights. Unless the Committee determines otherwise,
Participants holding Shares of Restricted Stock issued hereunder shall be
entitled to exercise full voting rights with respect to those Shares during the
Period of Restriction.

        7.6   Dividends and Other Distributions. Unless the Committee determines
otherwise, during the Period of Restriction, Participants holding Shares of
Restricted Stock issued hereunder shall be entitled

8

--------------------------------------------------------------------------------


to regular cash dividends paid with respect to such Shares. The Committee may
apply any restrictions to the dividends that the Committee deems appropriate.

        7.7   Termination of Directorship or Service. Each Restricted Stock
Award Agreement shall set forth the extent to which the Participant shall have
the right to vest in previously unvested Shares of Restricted Stock following
termination of the Participant's service to the Company as a Nonemployee
Director or Consultant. Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the Award Agreement entered
into with each Participant, need not be uniform among all Shares of Restricted
Stock issued pursuant to the Program, and may reflect distinctions based on the
reasons for termination.

Article 8. Beneficiary Designation

        Each Participant under the Program may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Program is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant's lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant's death shall be paid to the Participant's estate.

Article 9. Deferrals

        The Committee may permit or require a Participant to defer such
Participant's receipt of the payment of cash or the delivery of Shares that
would otherwise be due to such Participant by virtue of the exercise of an
Option, or the lapse or waiver of restrictions with respect to Restricted Stock.
If any such deferral election is required or permitted, the Committee shall, in
its sole discretion, establish rules and procedures for such payment deferrals.

Article 10. Rights of Nonemployee Directors and Consultants

        10.1 Directorship or Provision of Services. Nothing in the Program or
any Award Agreement shall interfere with or limit in any way the right of the
Company to terminate at any time any Participant's service to the Company as a
Nonemployee Director or as a Consultant, nor confer upon any Participant any
right to continue in the service of the Company.

        10.2 Participation. No Nonemployee Director or Consultant shall have the
right to be selected to receive an Award under this Program, or, having been so
selected, to be selected to receive a future Award.

Article 11. Change in Control

        Upon the occurrence of a Change in Control and notwithstanding the terms
of any Award Agreement, unless otherwise specifically prohibited under
applicable laws, or by the rules and regulations of any governing governmental
agencies or national securities exchanges:

(a)Any and all Options granted hereunder shall become immediately exercisable,
and if granted before November 13, 2002 shall remain exercisable throughout
their entire term; and

(b)Any restriction periods and restrictions imposed on Shares of Restricted
Stock shall lapse.


Article 12. Amendment, Modification, and Termination

        12.1 Amendment, Modification, and Termination. Subject to the terms of
the Program including Sections12.2 and 12.3, the Board may at any time and from
time to time, alter, amend, suspend or

9

--------------------------------------------------------------------------------

terminate the Program in whole or in part and the Committee may amend Awards
previously granted under the Program.

        12.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 5.4 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Program.

        12.3 Awards Previously Granted. Notwithstanding any provision of the
Program or of any Award Agreement to the contrary (but subject to Section 6.10),
no termination, amendment, or modification of the Program or amendment of an
Award previously granted under the Program shall adversely affect in any
material way any Award previously granted under the Program, without the express
consent of the Participant holding such Award.

Article 13. Compliance with Applicable Law and Withholding

        13.1 General. The granting of Awards and the issuance of Shares under
the Program shall be subject to all applicable laws, rules, and regulations, and
to such approvals by any governmental agencies or national securities exchanges
as may be required. Notwithstanding anything to the contrary in the Program or
any Award Agreement, the following shall apply:

(a)The Company shall have no obligation to issue any Shares under the Program if
such issuance would violate any applicable law or any applicable regulation or
requirement of any securities exchange or similar entity.

(b)Prior to the issuance of any Shares under the Program, the Company may
require a written statement that the recipient is acquiring the Shares for
investment and not for the purpose or with the intention of distributing the
Shares and that the recipient will not dispose of them in violation of the
registration requirements of the Securities Act of 1933.

(c)With respect to any Participant who is subject to Section 16(a) of the
Exchange Act, the Committee may, at any time, add such conditions and
limitations to Award or payment under the Program or implement procedures for
the administration of the Program which it deems necessary or desirable to
comply with the requirements of Rule 16b-3 of the Exchange Act.

(d)If, at any time, the Company, determines that the listing, registration, or
qualification (or any updating of any such document) of any Award, or the Shares
issuable pursuant thereto, is necessary on any securities exchange or under any
federal or state securities or blue sky law, or that the consent or approval of
any governmental regulatory body is necessary or desirable as a condition of, or
in connection with, any Award, the issuance of Shares pursuant to any Award, or
the removal of any restrictions imposed on Shares subject to an Award, such
Award shall not be granted and the Shares shall not be issued or such
restrictions shall not be removed, as the case may be, in whole or in part,
unless such listing, registration, qualification, consent, or approval shall
have been effected or obtained free of any conditions not acceptable to the
Company.

        13.2 Securities Law Compliance. With respect to Insiders, transactions
under this Program are intended to comply with all applicable conditions of
Rule 16b-3 or its successors under the 1934 Act. To the extent any provision of
the Program or action by the Committee or the Board fails to so comply, it shall
be deemed null and void, to the extent permitted by law and deemed advisable by
the Board.

10

--------------------------------------------------------------------------------


        13.3 Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, local, domestic and foreign taxes,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Program.

        13.4 Share Withholding. Awards payable in Shares may provide that with
respect to withholding required upon any taxable event arising thereunder,
Participants may elect to satisfy the withholding requirement, in whole or in
part, by having the Company withhold Shares to satisfy their withholding tax
obligations; provided that Participants may only elect to have Shares withheld
having a Fair Market Value on the date the tax is to be determined equal to or
less than the minimum withholding tax which could be imposed on the transaction.
All elections shall be irrevocable, made in writing, signed by the Participant,
and shall be subject to any restrictions or limitations, including prior
Committee approval, that the Committee, in its sole discretion, deems
appropriate.

Article 14. Indemnification

        Each person who is or shall have been a member of the Committee, or of
the Board, shall be indemnified and held harmless by the Company against and
from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
the Program and against and from any and all amounts paid by him or her in
settlement thereof, with the Company's approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company's Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

Article 15. Successors

        All obligations of the Company under the Program with respect to Awards
granted hereunder shall, to the extent legally permissible, be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

Article 16. Legal Construction

        16.1 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

        16.2 Severability. In the event any provision of the Program shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Program, and the Program shall be construed
and enforced as if the illegal or invalid provision had not been included.

        16.3 Governing Law. To the extent not preempted by federal law, the
Program, and all Award or other agreements hereunder, shall be construed in
accordance with and governed by the laws of the state of Delaware without giving
effect to principles of conflicts of laws.

11

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.9

